United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
SYRACUSE MEDICAL CENTER, Syracuse, NY, )
Employer
)
__________________________________________ )
G.C., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-154
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated August 15, 2007 finding that he had
not established a recurrence of disability causally related to his federal employment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a recurrence of total disability on or after March 1, 2005 due to his August 19, 2004
employment injury.
FACTUAL HISTORY
This case has previously been before the Board. On August 19, 2004 appellant sustained
a low back injury while lifting a patient. He returned to light-duty work on September 24 and
November 22, 2004. The medical evidence established that appellant had a diagnosis of sciatica

which predated his employment injury. He filed a recurrence of disability claim on March 29,
2005 alleging that on March 1, 2005 he sustained a recurrence of total disability due to his
August 19, 2004 employment injury. The Office denied appellant’s claim for recurrence of
disability by decision dated August 1, 2005. The Branch of Hearings and Review affirmed this
decision on March 7, 2006. In a decision dated September 7, 2006,1 the Board found that
appellant did not submit sufficient medical and factual evidence to establish a recurrence of total
disability on or after March 1, 2005. The facts and the history of the case as set out in the
Board’s prior decision are incorporated herein by reference.
In a report dated March 14, 2005, Dr. Daniel Rancier, a Board-certified family
practitioner, provided a history of an August 14, 2003 employment injury which resulted in a
diagnosis of sciatica. He further noted that appellant believed that he sustained an exacerbation
of pain because he had to work too hard as he had recently shoveled some snow. Appellant
stopped work on his recommendation with no significant improvement in his back pain.
Dr. Rancier referred appellant for a magnetic resonance imaging (MRI) scan on May 6, 2005
which revealed chronic degenerative disc disease at L4-5 with only minimal impression on the
thecal sac in the midline and mild impression on the thecal sac posterolaterally. The MRI scan
revealed no evidence of nerve root compression. In a note dated May 9, 2005, Dr. Rancier
diagnosed chronic low back pain and noted that appellant was not experiencing any change in his
condition. On June 21, 2005 he stated that appellant’s diagnoses included sciatica and low back
pain which existed concurrently. Dr. Rancier stated, “This is all related to his previous injury
and there is nothing significantly new going on with this condition.”
In a report dated August 19, 2005, Dr. Rancier diagnosed chronic low back pain with
radiation down the right leg. He noted that appellant denied any significant change in his
chronic low back pain. On September 22, 2005 Dr. Rancier diagnosed chronic low back pain
with radiation down the legs and stated that appellant had improved since stopping work. He
described work which required lifting, twisting, bending or an excessive amount of time standing
or sitting could exacerbate appellant’s back pain. Dr. Rancier concluded that appellant was
disabled from his regular duties. He completed an additional report on October 4, 2005 which
stated that he first found appellant totally disabled beginning May 9, 2005.
On October 28, 2005 the Office received an undated report from Dr. Rancier noting that
he had examined appellant monthly since August 14, 2003. Dr. Rancier stated, “[Appellant’s]
pain and disability is a permanent condition due to spinal compression related to the presence of
degenerative disc disease.” He diagnosed degenerative disc disease and chronic low back pain.
Appellant retired from the employing establishment effective June 2, 2006. His attorney
requested reconsideration on October 1, 2006 and requested review of the medical evidence of
record.2 Appellant underwent a radiofrequency ablation of the right L3, L4 and L5 facet joints
with fluoroscopy on March 21, 2006. On March 28, 2006 Dr. Rancier stated that appellant was
1

Docket No. 06-1001 (issued September 7, 2006).

2

Counsel referred to a January 9, 2006 report from Kristen Barry, a psychologist. This report was in the record at
the time of the hearing representative’s March 7, 2006 decision and was therefore before the Board in its
September 7, 2006 decision.

2

experiencing severe back pain. On May 3, 2006 Dr. Richard Zogby, a Board-certified
orthopedic surgeon, noted appellant’s history of injury lifting a patient in August 2004.
Appellant reported pain and stiffness in the low back with radiation to the right leg and foot.
Dr. Zogby diagnosed lumbar spinal stenosis and recommended an MRI scan. He found appellant
totally disabled. On May 26, 2006 Dr. Zogby recommended a lumbar laminectomy L3-S1. He
continued to support appellant’s total disability and need for surgery on June 13 and
September 13, 2006.
Dr. Mahender Goriganti, Board-certified in physical medicine and rehabilitation,
examined appellant on August 24, 2006. Appellant reported an “insidious onset of pain” in the
lumbosacral region with no specific recollection of any particular activity which may have led to
those symptoms. Dr. Goriganti diagnosed degenerative disc disease, and lumbar radiculopathy
L4-5 and L5-S1. On September 19, 2006 he expanded his diagnoses to include lumbosacral
sprain/strain, chronic low back pain, spinal stenosis as well as lumbosacral degenerative disc
disease. Dr. Goriganti found appellant totally disabled.
In a report dated October 9, 2006, Dr. Zogby recommended a surgical decompression of
the nerve roots from L3-4 and L5-S1.
By decision dated October 19, 2006, the Office denied further reconsideration of the
merits.
Dr. Goriganti completed a report on October 10, 2006 and diagnosed failed back
syndrome, chronic low back pain and lumbar radiculopathy. He opined that appellant was totally
disabled. On October 25, 2006 Dr. Zogby noted appellant’s history of injury in October 2004.
He repeated his prior diagnoses and recommended surgery. Dr. Goriganti examined appellant on
November 7, 2006 and stated that appellant’s symptoms had improved. He found appellant
totally disabled. On November 30, 2006 Dr. Zogby noted appellant’s history of injury in 2004
and found he was totally disabled.
The Office accepted the additional conditions of chronic lumbar syndrome with
radiculitis and underlying degenerative disc disease at L4-5 as due to the August 19, 2004
employment injury by letter dated March 14, 2007.
Dr. Zogby completed a report on April 9, 2007 and indicated that appellant underwent
surgery on December 7, 2006. He described the surgery as lumbar laminectomy and bilateral
decompression with partial discectomy.
Appellant, through his attorney, requested reconsideration before the Office on
May 21, 2007. He submitted the March 14, 2007 expansion of appellant’s claim. By decision
dated August 15, 2007, the Office found that there was no new evidence in the record addressing
a change in the nature and extent of appellant’s injury-related condition or light-duty job
requirements and denied modification of its prior decision.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
3

injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.3 When an employee who is disabled from the job he held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.4
This medical opinion must be based upon a complete factual and medical background
with an accurate history of appellant’s employment injury. The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.5
ANALYSIS
The Office accepted that appellant sustained lumbar sprain and strain, chronic lumbar
syndrome with radiculitis and underlying degenerative disc disease at L4-5 as a result of the
August 19, 2004 employment injury. Appellant has not submitted any additional factual
evidence addressing whether there was a change in the nature and extent of his light-duty job
requirements beginning March 1, 2005. The Board will review appellant’s claim to determine
whether he has established a change in the nature and extent of his injury-related conditions
beginning March 1, 2005.
Dr. Rancier, a Board-certified internist and appellant’s attending physician, attributed
appellant’s exacerbation of pain on March 14, 2005 to shoveling snow. This does not represent a
spontaneous change in the nature and extent of the injury-related condition, but instead attributes
any change in March 2005 to an intervening cause, shoveling snow. This report is not sufficient
to establish that appellant sustained a recurrence of total disability in March 2005. On May 9,
June 1 and August 19, 2005 Dr. Rancier denied any change in appellant’s back pain or
conditions. He did not support that appellant’s back conditions had changed. Dr. Rancier’s
reports do not establish a change in the nature and extent of the injury-related conditions
necessary to establish a recurrence of disability. He completed a report on October 4, 2005 and
stated that he first found appellant totally disabled beginning May 9, 2005. Dr. Rancier did not
state that appellant’s back conditions had changed in May 2005 and did not offer any medical
reason for appellant’s total disability at that time. This report is insufficient to meet appellant’s
3

20 C.F.R. § 10.5(x).

4

Joseph D. Duncan, 54 ECAB 471, 472 (2003); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

James Mack, 43 ECAB 321, 328-29 (1991).

4

burden of proof in establishing a recurrence of total disability. In a report received by the Office
in October 2005, Dr. Rancier attributed appellant’s pain and disability to the accepted condition
of degenerative disc disease. He did not explain how appellant’s degenerative disc disease had
changed on or after March 1, 2005 rendering appellant totally disabled. Without a medical
explanation of how appellant’s accepted employment-related condition had changed causing
total disability, this report is not sufficient to meet appellant’s burden of proof. On March 28,
2006 Dr. Rancier stated that appellant was experiencing severe back pain. He did not offer any
explanation for appellant’s increased back pain and did not attribute this to a change in the nature
and extent of appellant’s accepted employment-related injuries. Dr. Rancier has not submitted
any medical findings suggesting that appellant’s accepted employment-related conditions have
changed such that he became totally disabled on or after March 1, 2005. His reports are not
sufficient to meet appellant’s burden of proof.
Appellant also submitted several reports from Dr. Zogby, a Board-certified orthopedic
surgeon, addressing his ongoing back treatment. On May 3, 2006 Dr. Zogby noted appellant’s
employment injury in August 2004 and diagnosed lumbar spinal stenosis. He found that
appellant was totally disabled. Dr. Zogby recommended surgical decompression of the nerve
roots from L3-4 and L5-S1. He did not address the period of disability claimed as of March 1,
2005 or identify any change in appellant’s accepted conditions which resulted in his total
disability for work. These reports are not sufficient to meet appellant’s burden of proof in
establishing that he sustained a recurrence of totally disability on March 1, 2005 due to his
accepted lumbar strain and sprain or chronic lumbar syndrome with radiculitis and underlying
degenerative disc disease at L4-5.
Appellant also submitted several reports from Dr. Goriganti, a physician Board-certified
in physical medicine and rehabilitation. Dr. Goriganti first examined appellant on August 24,
2006 and noted that appellant did not provide a history of a specific injury as causing or
contributing to his ongoing back condition. He diagnosed degenerative disc disease and lumbar
radiculopathy at L4-5 and L5-S1. Dr. Goriganti found that appellant was totally disabled. While
he attributed appellant’s current disability to his accepted employment-related conditions of
degenerative disc disease, he did not address the progression of this condition and explain when
or how appellant’s condition worsened such that appellant became totally disabled for work as of
March 1, 2005. Dr. Goriganti also appeared not to be aware of appellant’s accepted employment
incident in August 2004 and did not attribute appellant’s current disability to this injury. As
these reports are not based on a proper factual background, they are of diminished probative
value and cannot establish a period of total disability due to appellant’s accepted employment
injuries.
Appellant has not submitted rationalized medical opinion evidence based on a proper
factual background establishing that he sustained a recurrence of total disability on or after
March 1, 2005 causally related to his accepted employment injuries. Without medical evidence
explaining how his accepted conditions worsened and when these conditions rendered him
totally disabled, appellant has not meet his burden of proof and the Office properly denied his
claim.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing a
recurrence of total disability on or after March 1, 2005.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

